In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                 ________________________

                                      No. 07-14-00106-CV
                                 ________________________

                          CHRISTOPHER DOUGLAS, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE



                              On Appeal from the 47th District Court
                                     Randall County, Texas
                   Trial Court No. 22,336-A; Honorable Dan Schaap, Presiding


                                           May 21, 2014

                                MEMORANDUM OPINION
                      Before CAMPBELL and HANCOCK and PIRTLE, JJ.

      On June 2, 2011, Appellant was convicted of burglary of a building, a state jail

felony,1 enhanced.       He was sentenced to five years confinement and assessed a

$1,000 fine. The Bill of Costs generated on the same day that sentence was imposed

reflects Appellant was assessed $299 in court costs as well as the $1,000 fine. On

September 9, 2011, the trial court signed an Order to Withdraw Funds pursuant to

      1
          See TEX. PENAL CODE ANN. § 30.02(c)(1) (West 2011).
section 501.014(e) of the Texas Government Code (West 2012). The order directs the

Texas Department of Criminal Justice to withhold $1,299 from Appellant’s inmate

account. Two years later, Appellant filed a motion challenging the withdrawal order on

the basis of his indigence and the trial court’s failure to determine his ability to pay.

Appellant’s motion was denied, and he now brings his challenge to the withdrawal order

in this Court. We dismiss this proceeding.


       When Appellant filed his notice of appeal, he declared his financial status as

indigent but did not file the required Affidavit of Indigence or Affidavit Relating to

Previous Filings. See TEX. R. APP. P. 20.1(a)(2). See also TEX. CIV. PRAC. & REM. CODE

ANN. § 14.002(a) (West Supp. 2013) (requiring compliance with the provisions of

chapter 14 of the Texas Civil Practice and Remedies Code in any action brought by an

inmate, including an appeal, in which an affidavit of indigence or unsworn declaration of

inability to pay is filed); Douglas v. Moffett, 418 S.W.3d 336, 339 (Tex. App.—Houston

[14th Dist.] 2013, no pet.) (noting that prior to being amended in 2011, chapter 14 did

not apply to appellate courts).


       Dismissal of an appeal is prohibited without affording a party an opportunity to

cure defects or irregularities. See TEX. R. APP. P. 20.(c)(3). See also Higgins v. Randall

County Sheriff’s Office, 193 S.W.3d 898, 899 (Tex. 2006). By letter dated March 27,

2014, this Court notified Appellant of the deficiencies concerning the affidavits, sua

sponte granted him an extension of time to file the affidavits, and directed him to provide

a reasonable explanation for the late-filed affidavits as required by Rule 10.5(b)(1)(C) of

the Texas Rules of Appellate Procedure by April 28, 2014.



                                             2
        On April 14, 2014, Appellant filed his Affidavit of Previous Filings and Declaration

of Inability to Pay Costs, but he did not provide any explanation for his untimely

affidavits. Consequently, we must dismiss this appeal for failure to comply with this

Court’s directive and failure to comply with applicable rules of appellate procedure. See

TEX. R. APP. P. 42.3(c).2


                                                         Patrick A. Pirtle
                                                             Justice




        2
           Notwithstanding our disposition of this appeal, Appellant’s challenge to the withdrawal order
would likely fail on the merits. Article 42.15 of the Texas Code of Criminal Procedure requires that a
judgment order a defendant to pay court costs. See Johnson v. State, 423 S.W.3d 385 (Tex. Crim. App.
2014). Legislatively mandated court costs, such as the ones challenged by Appellant, are properly
collectible by means of a withdrawal order regardless of ability to pay. See Williams v. State, 332 S.W.3d
694, 700 (Tex. App.—Amarillo 2011, pet. denied).

                                                    3